Title: To Benjamin Franklin from the Marquis de Lafayette, 8 October 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sirhavre 8th october [1779]
The fear of detaining your dispatches has induc’d me not to send my express of yesterday, so that the paquets which my last promises for sunday, will together with yesterday’s letter, Be delivered into your hand By to morrow’s evening.
Inclos’d you will find 1st a letter to Congress whom for any Minuted intelligence I Refer to your dispatches, But whom I wanted to assure of My zeal love and gratitude 2dly a paquet for My Respected friend General washington whom I also intrust with some letters for officers in the Army 3dly an other paquet privately directed to the president of Congress wherein I have inclos’d letters for several Members of Congress.
There you will also find some letters which a Merchant of this City desir’d me to join to my dispatches.
As I understand a frigatte from Count destaing’s is lately arriv’d, I Beg you would desire your Grand son to Give me such particularities, and send such dates as will enable me to know what My friend the Admiral will have time to do Before the season Calls a part of his 27 schips Back to the west indias. I’d be very happy to know your opinion on this matter.
I Beg you to present My Compliments to Mr. franklin and thank him for the printing he had the kindness of sending to Me, which of all other General washington’s pictures, But mine, has the best likeness I have seen in europe.
With the most sincere affection and high Regard, I have the honor to be My dear sir Your devoted servant
LAFAYETTE

In case of a misfortune I hope your dispatches will be thrown over Board, and I have writen in Consequence of that supposition.

 
Notation: La Fayette 8 Oct 79
